Ellison, J.
This action is based on a promissory note which by successive assignments became the property of plaintiff. The answer pleaded want of consideration and that plaintiff had full knowledge thereof when he became the owner of the note. The judgment below was for defendant.
*33A number of questions were presented at the trial relating to various matters brought in question by the parties. But the record as presented here is such as to make it unnecessary to set out, in detail, the facts (somewhat complicated) which have been discussed in connection with legal propositions founded upon them.
Egénefa'iEo:b“?.y: practice?*11*16 Plaintiff’s contentions of error are these: That the court erred in admitting in evidence a certain chattel mortgage given by John P. Wilson to this defendant and Phil Young. The objection to the introduction of this mortgage was that it was not the original, it being the record copy. This objection was overcome by proof of loss of the original. The further objection was made that it was incompetent, irrelevant, and immaterial. The. rule is that when an objection is made in such general and unspecific language the evidence will be. held properly admitted unless it be incompetent for any purpose in the cause. In view of this rule we hold that no error was committed. The issues made by the pleadings. including the respective claims of the parties as advanced at the trial shows that the mortgage may very well have had a bearing in the issues thus made. The generality of the objection is such that plaintiff can not be permitted to come here and specify objections which he failed to specify below. Clark v. Conway, 23 Mo. 442; Buckley v. Knapp, 48 Mo. 164; Morgan v. Joy, 121 Mo. 684.
pracdce.elIat* It is next objected that it was error to admit oral testimony that suits had been brought before a justice against the payee of the note in controversy; the objection being that the justice’s docket was the best evidence. But the record does not bear out the ground of the contention here. The record shows the question referred to *34was not answered, and that the witness was then asked whether he knew “that John Wilson was being pressed in the fall of 1886.” And that this question was not objected to.
The next objection relates to the testimony of witness Scott relating to the solvency of the Wilsons, but no exception was preserved and hence we can not notice the objection.
Ir^averirj^ca^e: MhionsVprop" The next objection relates to the court’s action on the instructions. And in this we find no error. Certain it is that the principal issue in the case as raised by the defendant to exculpate him from liability on the note was. plainly and fairly submitted to the jury. This issue was presented in the instruction given for plaintiff and in the two given for defendant. Three instructions were refused for plaintiff, but we fail to see wherein they could have b.een of any proper assistance to the jury in determining the cause. They asserted broadly three legal propositions which were not necessary to a perfect understanding of the cause by the jury from those given, which, as just-stated, set the issues squarely before them. A careful examination of the record satisfies us that we have no j'ust ground upon which to interfere with the judgment and it is accordingly affirmed.
All concur.